DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a glass or glass-ceramic carrier substrate, classified in H01L23/15.
II. Claim 20, drawn to a method of recycling a glass or glass-ceramic carrier substrate, classified in C03C15/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product such as a chemically strengthened carrier substrate.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on 8 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: 
The instant disclosure recites in paragraph [0021] eight properties (i)-(viii).  However, it later recites multiple times in paragraph [0034] that there are nine properties.  The multiple instances in paragraph [0034] of "properties (i)-(ix)" appears to be a typographical error; recommend correcting all these to read as "properties (i)-(viii).  
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites "(ix)" on line 17, which appears to be a typographical error; recommend correcting this to read as "(viii)[[(ix)]]".
With Regards to Claim 9:  Instant claim 9 recites "the carrier substrate ± 5 µm" on line 2, which appears to be a typographical error; recommend correcting this to read as "the carrier substrate of ± 5 µm".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites the limitation "a thickness tolerance within the same range as the thickness tolerance of the carrier substrate before undergoing at least one complete cycle of the semiconductor fabrication process" on lines 11 to 13.  As written, the limitation renders the claim indefinite, because the "thickness tolerance" is dependent upon an unspecified range of "the thickness tolerance of the carrier substrate before undergoing at least one complete cycle of the semiconductor fabrication process"; in that a person having ordinary skill in the art would not be able to adequately discern what the thickness tolerance was "before undergoing at least one complete cycle of the semiconductor fabrication process".
With Regards to Claims 12-18:  Instant claims 12-17 each recites the limitation "the properties (i)-(ix)" on line 2.  The instant claim 1, from which each depends, only recites there being eight properties (i)-(vii) and (ix).  As such, there is insufficient antecedent basis for "the property (viii)" as implied by the list, as there is no such recited property.  The instant specification recites eight properties (i)-(viii) in paragraph [0021].  Therefore, for the purposes of examination, it is the decision of the examiner to treat "the properties (i)-(ix)" to read as "the properties (i)-(viii)[[(ix)]]".
With Regards to Claim 19:  Instant claim 19 recites the limitation "the properties (i)-(ix)" on lines 1 and 2.  The instant claim 1, from which claim 19 depends, only recites there being eight properties (i)-(vii) and (ix).  As such, there is insufficient antecedent basis for "the property (viii)" as implied by the list, as there is no such recited property.  The instant specification recites eight properties (i)-(viii) in paragraph [0021].  Therefore, for the purposes of examination, it is the decision of the examiner to treat "the properties (i)-(ix)" to read as "the properties (i)-(viii)[[(ix)]]".
With Regards to Claim 18:  Instant claim 18 recites the limitation "at least eight of the properties" on lines 1 to 2.  Instant claim 1, from which claim 18 depends, only recites a total of eight properties.  As written, it is unclear as to how it can have more than eight properties as indicated by usage of "at least eight".  Therefore the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adib et al. (WO 2015/157202 A1).
Regarding Claim 1:  Adib teaches a new or re-used carrier substrate that is formed from glass, ceramic, and like materials, or a combination of materials ([0077] of Adib).  Adib also teaches that the carrier substrate can undergo a surface treatment or cleaning prior to use ([0045] and [0056] of Adib).
Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite it as --comprising at least one of the following properties: (i) a coefficient of thermal expansion of less than 13 ppm/°C at a temperature of 0 degrees Celsius to 300 degrees Celsius; (ii) a Young's Modulus of 70 GPa to 150 GPa; (iii) an IR transmission of greater than 80% at a wavelength of 1064 nm; (iv) a UV transmission of greater than 20% at a wavelength of 255 nm to 360 nm; (v) a thickness tolerance within the same range as the thickness tolerance of the carrier substrate before undergoing at least one complete cycle of the semiconductor fabrication process; (vi) a total thickness variation of less than 2.5 µm; (vii) a failure strength of greater than 80 MPa according to a 4-point bending protocol test; and (viii) a pre-shape of 50 µm to 300 µm--.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses at least one of the aforementioned properties.
(In the instant case, the claimed limitation of --at least one complete cycle of a semiconductor fabrication process and having also undergone-- on lines 1 to 2 and again on lines 12 to 13, and the claimed limitation of --a reclamation process following the end of the semiconductor fabrication process-- on lines 2 to 3 are both considered product-by-process limitations, which are not considered to impart any distinctive structural characteristics to the claimed invention.  As such, the patentability will be based upon the final product.  See MPEP §2113.)

Regarding Claims 4-6:  Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite that the coefficient of thermal expansion of the carrier substrate is --4 ppm/°C to 12 ppm/°C-- {instant claim 4}, --less than 11 ppm/°C-- {instant claim 5}, or --5 ppm/°C to 11 ppm/°C-- {instant claim 6}.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses a CTE of --4 ppm/°C to 12 ppm/°C-- {instant claim 4}, --less than 11 ppm/°C-- {instant claim 5}, or --5 ppm/°C to 11 ppm/°C-- {instant claim 6}.
Regarding Claims 7 and 8:  Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite the Young's modulus of the carrier substrate is --80 GPa to 100 GPa-- {instant claim 7} or --90 GPa to 150 GPa-- {instant claim 8}.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses a Young's Modulus of --80 GPa to 100 GPa-- {instant claim 7} or --90 GPa to 150 GPa-- {instant claim 8}.
Regarding Claim 9:  Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite that the thickness tolerance of the original thickness of the carrier substrate is --± 5 µm--.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses a thickness tolerance of the original thickness of the carrier substrate of --± 5 µm--.
Regarding Claims 10 and 11:  Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite that the total thickness variation of the carrier substrate is --less than 2 µm-- {instant claim 10} or --less than 1 µm-- {instant claim 11}.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses the total thickness variation of --less than 2 µm-- {instant claim 10} or --less than 1 µm-- {instant claim 11}.
Regarding Claims 12-19:  Adib teaches the claimed glass or glass-ceramic carrier substrate, but does not explicitly recite that the carrier substrate comprises --at least two of the properties (i)-(viii)-- {instant claim 12}, --at least three of the properties (i)-(viii)-- {instant claim 13}, --at least four of the properties (i)-(viii)-- {instant claim 14}, --at least five of the properties (i)-(viii)-- {instant claim 15}, --at least six of the properties (i)-(viii)-- {instant claim 16}, --at least seven of the properties (i)-(viii)-- {instant claim 17}, --at least eight of the properties (i)-(viii)-- {instant claim 18}, or --all the properties (i)-(viii)-- {instant claim 19}.  However, Adib uses the same glass or glass-ceramic carrier substrate as applicants (i.e. a glass or glass-ceramic carrier substrate, the carrier substrate having undergone at least one complete cycle of a semiconductor fabrication process and having also undergone a reclamation process following the end of the semiconductor fabrication process; see ([0008]-[0009], [0025], [0045], [0054]-[0056], [0062], and [0077]) of Adib and ([0018], [0033], [0035], [0037], and [0038]) of the instant specification).  Therefore, the carrier substrate of Adib inherently possesses at least two to all of the properties (i)-(viii).

Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (US 2010/0047521 A1).
Regarding Claim 1:  Amin teaches a glass article comprising the properties of: a coefficient of thermal expansion (CTE) of from 7.5x10-6/°C to 9.14x10-6/°C from 0 to 300 °C (which anticipates the claimed range of --less than 13 ppm/°C--, See MPEP §2131.03(I)); a Young's Modulus of between about 50 to 100 GPa (which is sufficiently specific to anticipate the claimed range of --70 GPa to 150 GPa--, See MPEP §2131.03(II)); an infra-red (IR) transmission of greater than 80% at wavelengths ranging from 750 to 2000 nm (which is sufficiently specific to anticipate the claimed range of --greater than 80% at a wavelength of 1064 nm--, See MPEP §2131.03(II)); and a failure strength of greater than 475 MPa according to a 4-point bending protocol test (which is sufficiently specific to anticipate the claimed range of --greater than 80 MPa--; See MPEP §2131.03(II)) (Table 1, [0006], [0012], [0014], [0021], [0023], [0036], and [0037] of Amin).
(In the instant case, the claimed limitation of --at least one complete cycle of a semiconductor fabrication process and having also undergone-- on lines 1 to 2 and again on lines 12 to 13, and the claimed limitation of --a reclamation process following the end of the semiconductor fabrication process-- on lines 2 to 3 are both considered product-by-process limitations, which are not considered to impart any distinctive structural characteristics to the claimed invention.  As such, the patentability will be based upon the final product.  See MPEP §2113.)

Regarding Claim 2:  Amin teaches that the glass carrier substrate can be a flat sheet and used as an enclosure/housing/cover that surrounds and protects the internal operational components of electronic devices  (e.g. cellphones, notebook computers, PDA's, electronic book readers) ([0006], [0009], and [0034] of Amin).  (In the instant case, since the carrier substrate can be flat and be a cover/housing for electronic devices that comprise displays, it would have been envisaged by a person having ordinary skill in the art to be a "flat panel display" as claimed.)
Regarding Claims 4-6:  Amin teaches that the carrier substrate has a CTE of 7.5x10-6/°C to 9.14x10-6/°C from 0 to 300 °C (Table 1, [0036], and [0037] of Amin); which anticipates the claimed range of --4 ppm/°C to 12 ppm/°C-- {instant claim 4}, --less than 11 ppm/°C-- {instant claim 5}, and --5 ppm/°C to 10 ppm/°C-- {instant claim 6}.  See MPEP §2131.03(I).
Regarding Claims 7 and 8:  Amin teaches that the carrier substrate has a Young's Modulus of between about 50 to 100 GPa ([0007], [0014], and [0023] of Amin); which is sufficiently specific to anticipate the claimed range of --80 GPa to 100 GPa-- {instant claim 7} and --90 GPa to 150 GPa-- {instant claim 8}.  See MPEP §2131.03(II).
Regarding Claim 9:  Amin teaches the claimed carrier substrate, but does not explicitly recite that --the thickness tolerance of the original thickness of the carrier substrate is ± 5 µm--.  However, Amin uses the same glass as the applicants (e.g. a glass carrier substrate; see ([0012]) of Amin and ([0018]) of the instant specification).  Therefore, the glass carrier substrate of Amin inherently possesses the thickness tolerance to the original thickness of the carrier substrate of ± 5 µm, as claimed.  See MPEP §2112.
Regarding Claims 10 and 11:  Amin teaches the claimed carrier substrate, but does not explicitly recite that --the total thickness variation of the carrier substrate is less than 2 µm-- {instant claim 10} or that --the total thickness variation of the carrier substrate is less than 1 µm-- {instant claim 11}.  However, Amin uses the same glass as the applicants (e.g. a glass carrier substrate; see ([0012]) of Amin and ([0018]) of the instant specification).  Therefore, the glass carrier substrate of Amin inherently possesses the total thickness variation of --less than 2 µm-- {instant claim 10} or --less than 1 µm--.  See MPEP §2112.
Regarding Claims 12-14:  Amin teaches that the carrier substrate comprises --at least two of the properties (i)-(viii)-- {instant claim 12}, --at least three of the properties (i)-(viii)-- {instant claim 13}, or --at least four of the properties (i)-(viii)-- {instant claim 14} (Table 1, [0006], [0014], [0021], [0023], [0036], and [0037] of Amin).
Regarding Claims 15-19:  Amin teaches a glass carrier substrate comprising at least one of the following properties: (i) a coefficient of thermal expansion of less than 13 ppm/°C at a temperature of 0 degrees Celsius to 300 degrees Celsius; (ii) a Young's Modulus of 70 GPa to 150 GPa; (iii) an IR transmission of greater than 80% at a wavelength of 1064 nm; and (vii) a failure strength of greater than 80 MPa according to a 4-point bending protocol test (Table 1, [0006], [0012], [0014], [0021], [0023], [0036], and [0037] of Amin), but does not explicitly recite that it possesses --(iv) a UV transmission of greater than 20% at a wavelength of 255 nm to 360 nm; (v) a thickness tolerance within the same range as the thickness tolerance of the carrier substrate before undergoing at least one complete cycle of the semiconductor fabrication process; (vi) a total thickness variation of less than 2.5 µm; and (viii) a pre-shape of 50 µm to 300 µm-- {instant claim 1}, or that it comprises --at least five of the properties (i)-(viii)-- {instant claim 15}, --at least six of the properties (i)-(viii)-- {instant claim 16}, --at least seven of the properties (i)-(viii)-- {instant claim 17}, --at least eight of the properties (i)-(viii)-- {instant claim 19}, or --all of the properties (i)-(viii)-- {instant claim 19}.  However, Amin uses the same glass as the applicants (e.g. a glass carrier substrate; see ([0012]) of Amin and ([0018]) of the instant specification).  Therefore, the glass carrier substrate of Amin inherently possesses (iv) a UV transmission of greater than 20% at a wavelength of 255 nm to 360 nm; (v) a thickness tolerance within the same range as the thickness tolerance of the carrier substrate before undergoing at least one complete cycle of the semiconductor fabrication process; (vi) a total thickness variation of less than 2.5 µm; and (ix) a pre-shape of 50 µm to 300 µm; wherein it would possess from at least five to all of the properties (i)-(viii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (WO 2015/157202 A1) as applied to claim 1 above, and further in view of Fukada et al. (US 5,294,238 A).
Adib is relied upon as described above.
Regarding Claim 3:  Adib fails to disclose that --the carrier substrate comprises one or more surfaces with a protective coating--.
Fukada discloses that it is generally known when directly forming semiconductor devices on a glass substrate that the glass substrate will exude impurities that have a bad influence on the semiconductor characteristics, and that forming a "barrier layer" on the glass substrate as a base protective film counters this influence ([Col. 3: li. 24-51] of Fukada).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the barrier layer of Fukada with the carrier substrate disclosed by Adib in order to have a carrier substrate with --one or more surfaces with a protective coating--.  One of ordinary skill in the art would have been motivated to have incorporated the barrier layer of Fukada with the carrier substrate disclosed by Adib. from the stand-point of forming semiconductors on glass substrates with better performance ([Col. 3: li. 34-51] of Fukada).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2010/0047521 A1) as applied to claim 1 above, and further in view of Fukada et al. (US 5,294,238 A).
Amin is relied upon as described above.
Regarding Claim 3:  Amin fails to disclose that --the carrier substrate comprises one or more surfaces with a protective coating--.
Fukada discloses that it is generally known when directly forming semiconductor devices on a glass substrate that the glass substrate will exude impurities that have a bad influence on the semiconductor characteristics, and that forming a "barrier layer" on the glass substrate as a base protective film counters this influence ([Col. 3: li. 24-51] of Fukada).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the barrier layer of Fukada with the carrier substrate disclosed by Amin in order to have a carrier substrate with --one or more surfaces with a protective coating--.  One of ordinary skill in the art would have been motivated to have incorporated the barrier layer of Fukada with the carrier substrate disclosed by Amin. from the stand-point of forming semiconductors on glass substrates with better performance ([Col. 3: li. 34-51] of Fukada).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781